Name: 82/321/EEC: Decision of the European Parliament of 20 April 1982 granting a discharge to the Management Board of the European Centre for the Development of Vocational Training in respect of the implementation of its appropriations for the 1980 financial year
 Type: Decision
 Subject Matter: nan
 Date Published: 1982-05-24

 Avis juridique important|31982D032182/321/EEC: Decision of the European Parliament of 20 April 1982 granting a discharge to the Management Board of the European Centre for the Development of Vocational Training in respect of the implementation of its appropriations for the 1980 financial year Official Journal L 144 , 24/05/1982 P. 0001 - 0003++++DECISION OF THE EUROPEAN PARLIAMENT OF 20 APRIL 1982 GRANTING A DISCHARGE TO THE MANAGEMENT BOARD OF THE EUROPEAN CENTRE FOR THE DEVELOPMENT OF VOCATIONAL TRAINING IN RESPECT OF THE IMPLEMENTATION OF ITS APPROPRIATIONS FOR THE 1980 FINANCIAL YEAR ( 82/321/EEC ) THE EUROPEAN PARLIAMENT , - HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , AND IN PARTICULAR ARTICLE 206B THEREOF , - HAVING REGARD TO THE REVENUE AND EXPENDITURE ACCOUNTS OF THE EUROPEAN CENTRE FOR THE DEVELOPMENT OF VOCATIONAL TRAINING FOR THE 1980 FINANCIAL YEAR , - HAVING REGARD TO THE REPORT OF THE COURT OF AUDITORS ON THE 1980 ACCOUNTS ( DOC . 1-933/81 ) , - HAVING REGARD TO THE REPORT OF THE COMMITTEE ON BUDGETARY CONTROL ( DOC . 1-32/82 ) , 1 . NOTES THE FOLLOWING FIGURES FOR THE ACCOUNTS OF THE EUROPEAN CENTRE FOR THE DEVELOPMENT OF VOCATIONAL TRAINING FOR THE 1980 FINANCIAL YEAR : FINANCIAL YEAR 1980 *EUA* A . RECEIPTS ( TOTAL ) *2 790 808,11* 1 . SUBSIDY FROM THE COMMISSION*2 767 589,88* 2 . BANK INTEREST*10 231,80* 3 . OTHER*12 986,43* B . EXPENDITURE** 1 . FINAL BUDGET APPROPRIATIONS*3 515 000,00* 2 . COMMITMENTS*2 790 808,11* 3 . APPROPRIATIONS UNUSED ( 1-2 ) *724 191,89* 4 . PAYMENTS*2 395 142,25* 5 . APPROPRIATIONS BROUGHT FORWARD*734 072,23* 6 . PAYMENTS FROM APPROPRIATIONS BROUGHT FORWARD*623 861,24* 7 . APPROPRIATIONS BROUGHT FORWARD AND CANCELLED ( 5-6 ) *110 210,99* 8 . APPROPRIATIONS CARRIED FORWARD*395 665,86* 9 . APPROPRIATIONS CANCELLED ( 1-4-8 ) *724 191,89* 2 . GRANTS A DISCHARGE TO THE MANAGEMENT BOARD OF THE EUROPEAN CENTRE FOR THE DEVELOPMENT OF VOCATIONAL TRAINING , ON THE BASIS OF THE REPORT OF THE COURT OF AUDITORS , IN RESPECT OF THE ACCOUNTS FOR THE 1980 FINANCIAL YEAR ; 3 . DRAWS ATTENTION TO ITS RESOLUTION EMBODYING THE COMMENTS ACCOMPANYING THIS DECISION GRANTING A DISCHARGE AND ASKS THE COMMISSION TO REPORT TO IT ON THE MEASURES TAKEN FOLLOWING THOSE COMMENTS ; 4 . INSTRUCTS ITS PRESIDENT TO COMMUNICATE THIS DECISION AND THE ATTACHED COMMENTS TO THE MANAGEMENT BOARD OF THE EUROPEAN CENTRE FOR THE DEVELOPMENT OF VOCATIONAL TRAINING , TO THE COUNCIL AND THE COMMISSION AND TO THE COURT OF AUDITORS AND TO ARRANGE FOR THEIR PUBLICATION IN THE OFFICIAL JOURNAL OF THE EUROPEAN COMMUNITIES ( L SERIES ) . DONE AT STRASBOURG , 20 APRIL 1982 . THE SECRETARY-GENERAL H.-J . OPITZ THE PRESIDENT P . DANKERT